United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Dearborn, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Larrissa Parde, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1364
Issued: February 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 7, 2019 appellant, through her representative, filed a timely appeal from a
December 14, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 14, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly reduced appellant’s wage-loss compensation to zero
pursuant to 5 U.S.C. § 8113(b), effective November 17, 2014, for failing to cooperate with
vocational rehabilitation.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On October 28, 2011 appellant, then a 60-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that repetitive activity at work resulted in injury to her hands.
She first realized her condition and its relation to her federal employment on February 1, 2006.5
OWCP accepted the claim for disorder of bursae and tendons in the left shoulder and aggravation
of bilateral primary osteoarthritis of both hands. Appellant underwent OWCP-authorized
trapeziectomy and carpometacarpal (CMC) arthroplasty with flexor carpi radialis tendon
interposition of the left thumb on December 21, 2011, and trapeziectomy and flexor carpi radialis
tendon arthroplasty of basilar joint of right thumb on February 29, 2012. She did not return to
work following her February 29, 2012 right thumb surgery. Effective September 10, 2013,
appellant elected to receive FECA benefits. On April 7, 2012 she was placed on the supplemental
rolls and was later transferred to the periodic rolls commencing July 1, 2012.
OWCP assigned appellant to a vocational rehabilitation program from May 22 through
December 3, 2013 and, again, beginning September 10, 2014. The September 10, 2014 referral to
vocational rehabilitation services noted that the weight of the medical opinion rested with the
January 7, 2014 opinion of Dr. Kenneth Sander, a Board-certified orthopedic surgeon and
impartial medical specialist, that appellant was able to work within the limitations outlined in a
February 6, 2013 functional capacity evaluation (FCE).6 The referral also noted that the
employing establishment was unable to accommodate appellant’s restrictions. As the February 6,
2013 FCE was considered outdated, the claims examiner instructed the rehabilitation counselor to
obtain an updated FCE.
On October 3, 2014 appellant underwent an FCE conducted by a licensed/registered
occupational therapist, who found that a true demand level could not be determined due to
inconsistent effort. In an October 8, 2014 letter, OWCP made note of appellant’s inconsistent
4

Docket No. 18-0302 (issued August 13, 2018).

5

Under OWCP File No. xxxxxx888, date of injury February 1, 2006, appellant has an accepted occupational disease
claim for bilateral carpal tunnel syndrome. She underwent a right carpal release on September 26, 2007 and a left
carpal tunnel release on December 12, 2007. OWCP determined that appellant had reached maximum medical
improvement (MMI) on March 4, 2008. It granted her a schedule award for eight percent permanent impairment of
her bilateral upper extremities.
6
OWCP selected Dr. Sanders to resolve a conflict in the medical opinion evidence between appellant’s attending
physician, Dr. Florian Miranzadeh, an osteopath Board-certified in family practice, and a second opinion physician,
Dr. Theodore J. Suchy, an osteopath Board-certified in orthopedic surgery, as to the extent and degree of any
continuing employment-related disability or residuals.

2

effort on the October 3, 2014 FCE and warned her that, if she did not participate with the vocational
rehabilitation effort, her compensation could be reduced. Appellant was provided the opportunity
to comply or show good cause for not complying.
On November 5, 2014 appellant underwent another FCE. The physical therapist who
conducted the FCE noted that, while appellant had demonstrated the ability to perform minimally
at the light physical demand category, her performance was “questionable secondary to varied
effort.”
By decision dated November 17, 2014, OWCP reduced appellant’s compensation to zero,
as of November 16, 2014, based upon its finding that she had failed to cooperate during the early
stages of vocational rehabilitation. It explained that, because she had failed to undergo the
preparatory vocational testing, it assumed that she either would have returned to her date-of-injury
position or would have earned higher wages. OWCP advised that the reduction in benefits would
continue until appellant in “good faith” either underwent vocational testing or showed good cause
for not complying.
In a November 24, 2014 letter, appellant requested that OWCP schedule her for another
FCE, noting that she intended to comply with the examination to the best of her abilities.
On November 25, 2014 OWCP received appellant’s November 22, 2014 election to
receive retirement benefits through the Office of Personnel Management (OPM), effective
November 17, 2014.
On November 25, 2014 appellant requested a telephonic hearing before an OWCP hearing
representative, which was held on April 6, 2015. By decision dated July 1, 2015, OWCP’s hearing
representative affirmed OWCP’s November 17, 2014 decision. The hearing representative
determined that OWCP had properly found that there was sufficient basis to reduce appellant’s
compensation benefits as she had failed to cooperate with the early stages of vocational
rehabilitation by putting forth an inconsistent, suboptimal effort in both the October and
November 2014 FCE’s.
On June 20, 2016 appellant, through her representative, requested reconsideration of the
July 1, 2015 decision. By decision dated June 2, 2017, OWCP denied her request for
reconsideration of the merits of the claim. It found that the representative’s argument regarding
putting forth maximum effort during an FCE did not apply to the rules of evaluating medical
evidence and thus was not relevant and was therefore insufficient to warrant a merit review.
On November 27, 2017 appellant, through her representative, filed an appeal with the
Board. By decision dated August 13, 2018, the Board set aside OWCP’s June 2, 2017 decision.7
The Board found that appellant’s representative had advanced a relevant legal argument not
previously considered by OWCP, when he had argued that the opinion of the licensed/registered
occupational therapist and physical therapist lacked probative value and was thus an insufficient

7

See supra note 4.

3

basis to terminate compensation benefits. The case was remanded for OWCP to review the merits
of the claim and to address appellant’s November 24, 2014 request that another FCE be scheduled.
Since OWCP’s June 2, 2017 decision, OWCP received physical therapy notes from
May 24 through September 2018, a July 11, 2018 authorization request for physical therapy, and
a June 1, 2018 x-ray of the left shoulder.
OWCP referred appellant to Dr. Allan Brecher, a Board-certified orthopedic surgeon, for
a second opinion examination, to determine, amongst other matters, whether she had put forth a
maximum effort during the two prior FCE’s, whether he could determine her physical capacity to
perform work and whether she should undergo an additional FCE.
In an October 23, 2018 report, Dr. Brecher noted his review of the records and the
statement of accepted facts (SOAF) and presented examination findings. He provided an
assessment of decreased grip strength after appellant’s interpositional arthroplasty of the CMC
joints and adhesive capsulitis from rotator cuff problems, which he opined were permanently
aggravated by her employment factors. Dr. Brecher also provided comments on her prior FCE’s
and noted that the conclusions drawn regarding the FCE’s were correct. He indicated that appellant
had not cooperated with the administration of the FCE’s as the comments about her inconsistencies
made it appear that she had not given 100 percent effort. Dr. Brecher additionally noted that her
physicians, Drs. Sanders and Miranzadeh, had placed her at MMI and each had provided work
restrictions which were consistent with each other both before and after the October 3, 2014 FCE.
He also noted that, when appellant underwent a June 12, 2014 FCE for a schedule award, both
Dr. Sanders and Dr. Miranzadeh had indicated that appellant had standing grip and span grip
inconsistencies. Dr. Brecher indicated that, when she underwent the November 5, 2014 FCE, it
was noted that she exhibited bilateral grip inconsistencies as well as inconsistencies in static push,
static arm, and static leg differences. He opined that appellant was able to perform a full-time
sedentary job with restrictions on lifting, pushing, and pulling of no more than 10 pounds and no
reaching above her shoulders. Dr. Brecher noted that she was not at MMI as additional treatment
was noted for the left shoulder condition. He further opined, if appellant followed his prescribed
treatment plan of steroid injections to the shoulders, therapy, and possibly surgery, then, within six
months, she would be able to perform her date-of-injury position. Dr. Brecher indicated that there
was nothing more that could be done for her hands.
In a letter dated December 14, 2018, OWCP notified appellant that it had approved her
request to undergo an updated FCE with a physician or medical facility of her own choosing.
By decision dated December 14, 2018, OWCP denied modification of its November 17,
2014 suspension decision. It found that Dr. Brecher’s second opinion evaluation supported the
opinion of the therapists and physicians who had treated appellant that sub-minimal effort was

4

given when undergoing the FCEs and thus she failed to cooperate with the vocational rehabilitation
effort when undergoing the FCEs of October 3 and November 5, 2014.
LEGAL PRECEDENT
Section 8104(a) of FECA provides that OWCP may direct a permanently disabled
employee to undergo vocational rehabilitation.8 Section 8113(b) provides that, if an individual
without good cause fails to apply for and undergo vocational rehabilitation when so directed under
8104, the Secretary, on review under section 8128 and after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have substantially increased,
may reduce prospectively the monetary compensation of the individual in accordance with what
would probably have been his or her wage-earning capacity in the absence of the failure, until the
individual in good faith complies with the direction of the Secretary.9
OWCP regulations, at 20 C.F.R. § 10.519, provide in pertinent part:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows -(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early but necessary stages of a vocational
rehabilitation effort (that is, meetings with OWCP nurse, interviews,
testing, counseling, [FCE], and work evaluations) OWCP cannot determine
what would have been the employee’s wage-earning capacity.
(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, OWCP will assume that the
vocational rehabilitation effort would have resulted in a return to work with
no loss of wage-earning capacity, and OWCP will reduce the employee’s
monetary compensation accordingly (that is, to zero). This reduction will
remain in effect until such time as the employee acts in good faith to comply
with the direction of OWCP.”10
OWCP procedures provide that specific instances of noncooperation include a failure to
appear for the initial interview, counseling sessions, an FCE, other interviews conducted by the
rehabilitation counselor, vocational testing sessions and work evaluations, as well as lack of
response or inappropriate response to directions in a testing session after several attempts at
instruction.11

8

5 U.S.C. § 8104(a); see also J.E., 59 ECAB 606 (2008).

9

Id. at § 8113(b); R.M., Docket No. 16-0011 (issued February 11, 2016).

10

20 C.F.R. § 10.519; see R.H., 58 ECAB 654 (2007).

11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.17(b) (February 2011); see Sam S. Wright, 56 ECAB 358 (2005).

5

Regarding the election of OPM benefits during vocational rehabilitation, OWCP
procedures provide:
“A noncooperation sanction under 5 U.S.C. § 8113 may not be initiated once a
claimant has officially elected OPM benefits. It may only be finalized following
an OPM election if the warning letter was issued while the claimant was in receipt
of FECA benefits. If a sanction is applied prior to receipt of the actual election, the
election is at the reduced amount pursuant to the sanction. When a warning is
issued before the claimant elects OPM benefits, and the claimant continues to be
uncooperative up to the point of the election, it is appropriate to issue the final
sanction under 5 U.S.C. § 8113, even if it is issued after the election is signed.”12
(Emphasis in the original.)
ANALYSIS
The Board finds that OWCP properly reduced appellant’s wage-loss compensation to zero
pursuant to 5 U.S.C. § 8113(b), effective November 17, 2014, for failing to cooperate with the
early stages of vocational rehabilitation.
In an October 23, 2018 second opinion report, Dr. Brecher reviewed a SOAF and the
medical record and responded to a series of questions. He commented on the FCEs that appellant
had undergone and concluded that she had set forth minimal effort in undergoing both FCEs. In
support of his conclusion, Dr. Brecher discussed the comments that her attending physicians had
made regarding her inconsistencies, as well as her restrictions contemporaneous to the FCEs. He
also noted that appellant’s physicians had found her at MMI at the time of the first FCE. As
Dr. Brecher’s report was sufficiently rationalized and based on an accurate factual history and the
complete medical record, his opinion constitutes the weight of the medical evidence.13
Thus, based on Dr. Brecher’s findings, the Board finds that appellant failed to cooperate
with the vocational rehabilitation effort when undergoing the FCE’s of October 3, 2014 and
November 5, 2014. Accordingly, OWCP properly reduced appellant’s wage-loss compensation
to zero pursuant to 5 U.S.C. § 8113(b), effective November 17, 2014, for failing to cooperate with
the early stages of vocational rehabilitation.
The Board further finds that OWCP properly issued its sanction determination. On
November 25, 2014 OWCP received appellant’s November 22, 2014 election to receive retirement
benefits through OPM, effective November 17, 2014. As set forth above, OWCP procedures
provide that, if a warning letter was issued while in receipt of FECA benefits, and prior to receipt
of officially-elected benefits from OPM, she was required to cooperate with vocational
rehabilitation until the time of the election.14 Herein, OWCP had issued its warning letter to
appellant on October 8, 2014. It did not receive her election of retirement benefits until
November 25, 2014. Thus, it is found that OWCP properly issued its sanction determination. The
12

Id. at Chapter 2.813.18(c) (February 2011).

13

Id.

14
See supra note 12; see also R.L., Docket No. 17-0670 (issued July 14, 2017); L.O., Docket No. 13-1578 (issued
January 9, 2014).

6

sanction under section 8113 can be utilized irrespective of the brief time period as demonstrated
in this case.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s wage-loss compensation to zero
pursuant to 5 U.S.C. § 8113(b), effective November 17, 2014, for failing to cooperate with the
early stages of vocational rehabilitation.
ORDER
IT IS HEREBY ORDERED THAT the December 14, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 4, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

